Certified Question of State Law, United States District Court for the Northern District of Ohio, Eastern Division, No. 1:17-CV-01782. On review pursuant to S.Ct.Prac.R. 9.05, the court will answer the following question: "Whether an insured is permitted to seek full and complete indemnity, under a single policy providing coverage for 'those sums' the insured becomes legally obligated to pay because of property damage that takes place during the policy period, when the property damage occurred over multiple policy periods."
Petitioner shall file its merit brief within 40 days, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. 16.02 through 16.04 and S.Ct.Prac.R. 9.07.